Citation Nr: 1312743	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  10-47 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a combined rating in excess of 40 percent for service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from November 1992 to December 1998. 

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  At the time of the July 2010 rating decision, the Veteran was service-connected for six conditions with the following disability ratings: degenerative disc disease (DDD) of the lumbar spine, 20 percent disabling, effective from February 2, 2006; medial meniscus tear, right knee, postoperative, 10 percent disabling, effective from December 3, 1998; medial meniscus tear, left knee, postoperative, 10 percent disabling, effective from December 3, 1998; semi-tendinosus, left thigh, 10 percent disabling, effective from February 2, 2006; bilateral ingrown toenails, postoperative, 0 percent disabling, effective from February 2, 2006; and right lower extremity radiculopathy, 0 percent disabling, effective from February 2, 2006.  

2.  Under the Combined Rating Table set forth in 38 C.F.R. § 4.25, the Veteran's combined total rating at the time of the July 2010 rating decision was 40 percent, effective from February 2, 2006.


CONCLUSION OF LAW

Entitlement to a combined disability rating in excess of 40 percent is not shown as a matter of law.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.25 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

However, the Board finds that the provisions of the VCAA are not applicable to a veteran's claim of entitlement to an increased overall combined evaluation, currently on appeal because this claim turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Consequently, the Board is not required to address VA's efforts to comply with the VCAA with respect to the issue here on appeal.  It is noted that the relevant facts in this case are not in dispute.

Analysis

The Veteran contends that the combined disability rating for his service-connected disorders should be higher than the 40 percent assigned in the July 2010 rating decision.  He alleges that the July 2010 rating decision did not properly calculate the overall combined rating because it did not include an earlier assigned 10 percent disability rating for his left thigh disability. 

A November 1999 rating decision initially granted service connection for postoperative residuals of medial meniscus tear of the left knee.  Each knee was assigned 10 percent rating.  The disability ratings were effective from December 3, 1998, and the overall combined rating was 20 percent from the December 3, 1998 effective date (with bilateral factor).

In response to the Veteran's claims for service connection for a left hamstring injury, ingrown toenails, and sciatica associated with a low back disability, an October 2006 rating decision granted service connection for semi-tendinosus, left thigh, effective from February 20, 2006 (with bilateral factor).  The overall combined evaluation was 30 percent, effective from February 20, 2006.  In April 2008, service connection was granted for ingrown toenails, and a 0% was assigned effective from February 22, 2006.  The overall combined evaluation remained at 30 percent, effective from February 22, 2006.  Then a July 2010 rating decision granted service connection for DDD of the lumbar spine with a 20 percent disability rating, effective from February 2, 2006.  The RO also granted service connection for right lower extremity radiculopathy with a 0% disability rating, effective from February 2, 2006.  The overall combined evaluation was 40 percent, effective from February 2, 2006.

VA uses the Combined Ratings Table set forth in 38 C.F.R. § 4.25 to determine the combined rating for a veteran's service-connected disabilities.  A combined rating results from the consideration of the efficiency of the individual as affected first by the most disabling condition, then by the less disabling condition, then by other less disabling conditions, if any, in the order of severity.  38 C.F.R. § 4.25. 

To calculate the combined evaluation for the Veteran's four service-connected disabilities with compensable ratings, the disabilities are first arranged in the exact order of their severity, beginning with the greatest disability.  Next, the degree of the first disability is read in the left column of the table and the degree of the second disability is read in the top row of the table, whichever is appropriate.  The figure that appears in the space where the column and row intersect represents the combined value of the two.  Then, the combined value of the first two disabilities is combined in the table with the degree of the third disability.  The combined value for the three disabilities will be found in the space where the column and row intersect.  Finally, the combined value of the three disabilities is combined in the table with the degree of the fourth disability.  The combined value for all four disabilities will be found in the space where the column and row intersect.  This total combined value is then converted to the nearest degree divisible by 10.  Combined values ending in 5 are adjusted upwards.  38 C.F.R. § 4.25. 

After carefully reviewing the record, the Board finds that the July 2010 rating decision's calculation of the combined rating is correct.  Specifically, following the directions set forth in 38 C.F.R. § 4.25, the 20 percent assigned for the lumbar spine disability is combined with the 10 percent assigned for the medial meniscus tear, right knee, resulting in a 28 percent rating.  The 28 percent rating is combined with the 10 percent assigned for medial meniscus tear, left knee, resulting in a 35 percent rating.  The 35 percent rating is combined with the 10 percent assigned for left thigh disability, resulting in a 42 percent rating.  The remaining service-connected disabilities are noncompensable.  Thus, the 42 percent rating is converted to the nearest degree divisible by 10, which is 40 percent.  Therefore, the July 2010 rating decision reflects that the RO properly calculated the Veteran's combined rating, which is 40 percent, effective from February 2, 2006. 

Based on these facts, the Board finds no error in the July 2010 rating decision's calculation of the combined total rating of 40 percent, as alleged, and the claim for a higher combined rating must be denied.  Where, as here, the law and not the evidence is dispositive, these matters must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

A combined disability rating in excess of 40 percent for service-connected disabilities is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


